Citation Nr: 0909377	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myositis, left scapula 
(claimed as a left shoulder disorder), including as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel





INTRODUCTION

The Veteran had active service from June 1981 to June 1984 
and from January 1988 to February 1996.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified in support of this claim during a 
hearing held before the undersigned Veterans Law Judge in 
Washington, D.C. in January 2009.

In a written statement received at the RO in August 2008, the 
Veteran's representative raises a claim for an increased 
evaluation for a digestive system disability.  The Board 
refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.     

2.  The Veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The Veteran does not currently have a left shoulder 
disability other than myositis, the symptoms of which result 
from his service-connected gastroesophageal reflux disease 
(GERD).




CONCLUSION OF LAW

Myositis, left scapula (claimed as a left shoulder disorder) 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1117, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated November 2002 and October 2004, the 
first sent before initially deciding that claim in a rating 
decision dated June 2003.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of another letter the RO sent to the Veteran in 
January 2007, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claim, informed 
him of the evidence necessary to support that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  In addition, the RO identified 
the evidence it had received in support of the Veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the Veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the Veteran to send to VA all requested 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to this claim, 
including service and post-service treatment records.  The 
Veteran does not now assert that there are any other 
outstanding, pertinent medical records that need to be 
obtained in support of his claim.

The RO also conducted medical inquiry in support of the 
Veteran's claim by affording the Veteran a VA examination, 
during which an examiner addressed the etiology of the 
Veteran's left shoulder complaints, and obtaining an addendum 
opinion.  The Veteran does not now assert that the report of 
the examination and the addendum opinion are inadequate to 
decide his claim. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The Veteran claims entitlement to service connection for a 
left shoulder disorder.  According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in January 2009, he has been complaining 
of left shoulder pain and pressure since discharge and should 
therefore be compensated for those symptoms.  He contends 
that he should not be penalized for the fact that a physician 
first attributed those symptoms to a diagnosis six months 
after his discharge from service.  Allegedly, these symptoms 
resolve following a bowel movement, which suggests that they 
might be related to his service-connected gastrointestinal 
disability; however, they manifest with chest pains, which 
are unrelated to the gastrointestinal system.  The Veteran 
argues that, based on this fact, it is clear that the left 
shoulder symptoms are attributable to a separate, nonservice-
connected disability, or to the Veteran's service in the 
Persian Gulf.  Allegedly, medical professionals have never 
conducted sufficiently comprehensive testing to determine the 
exact etiology of the Veteran's left shoulder complaints.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A report of VA Gulf War examination conducted in April 2003 
reflects that the Veteran currently has a left shoulder 
disability characterized as myositis.  The question is thus 
whether this disorder is related to, or may be presumed to be 
related to, his active service.  

The Veteran's service personnel records reflect that the 
Veteran had active service from June 1981 to June 1984 and 
from January 1988 to February 1996, including in the 
Southwest Asia theater of operations during the Persian Gulf 
War, from December 1990 to April 1991.  During the latter 
period of service, from 1992 to 1995, the Veteran reported 
left shoulder pain in conjunction with gas pain and belching.  
He also reported that Zantac and bowel movements made him 
feel better.  One medical professional attributed the 
complaints to questionable GERD.  Another medical 
professional ordered testing to rule out GERD and peptic 
ulcer disease.  Thereafter, an esophagogram showed esophageal 
achalasia.  During a Medical Evaluation Board examination 
conducted in February 1995, an examiner noted occasional left 
shoulder pain and questionable gas, but did not attribute 
these symptoms to a particular diagnosis.  

Following discharge from service, on multiple occasions 
beginning in 1999, the Veteran continued to report and 
receive treatment for left shoulder complaints, particularly 
pain.  Medical professional attributed these complaints to 
irritable bowel syndrome, GERD, questionable splenic flexure 
syndrome and probable esophageal dysmotility disorder.  In 
June 2004, a Navy physician indicated that, initially, 
medical professionals believed that the Veteran's left 
shoulder pain was due to splenic flexure syndrome, but after 
taking medication for that condition, the Veteran's pain did 
not abate, suggesting that there might be other causes of the 
pain, including myositis, fibrositis, or arthralgia.

In March 1996, September 1996, April 2003 and October 2008, 
the Veteran underwent VA examinations of his left shoulder.  
During these examinations, some VA examiners discussed the 
etiology of the Veteran's left shoulder complaints.  

In March 1996, a VA examiner explained that the esophageal 
achalasia shown on the in-service esophagogram was not likely 
the cause of the Veteran's left shoulder symptoms given that 
manometrics were satisfactory and there was rapid emptying, 
as well as adequate peristalsis.  He further explained that 
the likely cause was an esophageal motility disorder and 
diagnosed questionable GERD with atypical symptoms. 

In April 2003, another VA examiner noted left shoulder 
abnormalities, attributed those abnormalities to myositis, 
ruled out a relationship between the abnormalities and past 
esophageal symptoms, and also ruled out the presence of an 
undiagnosed illness.  The VA examiner did not offer an 
opinion as to the etiology of the myositis.   

In October 2008, a VA examiner diagnosed a normal left 
shoulder, related the Veteran's left shoulder complaints to 
his GERD and indicated that there was no objective evidence 
of any other digestive disability.

Considering the evidence collectively, it is clear that the 
Veteran's left shoulder disorder, diagnosed as myositis, is 
related to his service-connected digestive system disability, 
now characterized as GERD with splenic flexure syndrome.  The 
Veteran is already in receipt of compensation for this 
disability, to include the left shoulder complaints.  There 
is no objective evidence of record establishing that the 
Veteran has a left shoulder disability other than myositis, 
which is responsible for his left shoulder complaints.  
Rather, the Veteran's assertions represent the only evidence 
of record establishing this fact and his assertions in this 
regard may not be considered competent evidence of a current 
disability.  While the veteran is certainly competent to 
report and describe his shoulder symptoms, the record does 
not reflect that he possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)  

In light of the foregoing, the Board concludes that myositis, 
left scapula (claimed as a left shoulder disorder), was not 
incurred in or aggravated by service.  This claim is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for myositis, left scapula (claimed as a 
left shoulder disorder), including as due to an undiagnosed 
illness, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


